Title: To George Washington from Henry Lee, 12 February 1797
From: Lee, Henry
To: Washington, George


                        
                            My dear sir 
                            Sunday evg 12 February 1797
                            
                        
                        I find myself fatigued with my journey or should wait on you this evening.
                        While in Newyork I mentioned to a friend of mine there your pair of horses
                            & price—He has authorized me to buy them, money to be paid (1000 Ds.) on delivery.
                        I promised to write to him by tomorrows mail, & consequently must ask
                            your decision this evening.
                        Please to present my best respects to Mrs Washington & tell her that I
                            left her grandson in good health & very happy in his academic pursuits. Most humly
                            & respt Servt
                        
                            H Lee
                            
                        
                    